                             1 Donald F. Drummond (No. 052986)
                                buldogdrum@drummondlaw.net
                             2 Bridget B. Barrett (No. 188394)
                                bbarrett@drummondlaw.net
                             3 DRUMMOND & ASSOCIATES
                               101 Mission Street, Suite 500
                             4 San Francisco, CA 94105-1885
                               Telephone: (415) 433-2261
                             5
                                 Counsel for Plaintiff and Counter-defendant Vidillion, Inc.
                             6

                             7                        UNITED STATES DISTRICT COURT

                             8                FOR THE CENTRAL DISTRICT OF CALIFORNIA
                             9

                         10      VIDILLION, INC.            )                     Case No. 2:18-CV-07270-DSF-AS
                                                            )
                         11                  Plaintiff,     )
                                                            )                     STIPULATED PROTECTIVE
                         12      v.                         )                     ORDER AND ORDER PURSUANT
                                                            )                     TO FEDERAL RULE OF
                         13      PIXALATE, INC., and DOES 1 )                     EVIDENCE 502(d)
                                 through 10,                )
                         14                                 )
                                             Defendants.    )
                         15                                 )                     Judge:          Hon. Dale S. Fischer
                                                            )
                         16      AND RELATED COUNTERCLAIMS.)
                                                            )
                         17
                                       1.     INTRODUCTION
                         18
                                              1.1   Purposes and Limitations
                         19
                                       Discovery in this action is likely to involve production of confidential,
                         20
                                 proprietary, or private information for which special protection from public
                         21
                                 disclosure and from use for any purpose other than prosecuting this litigation may be
                         22
                                 warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                         23
                                 enter the following Stipulated Protective Order. The parties acknowledge that this
                         24
                                 Order does not confer blanket protections on all disclosures or responses to
DRUMMOND & ASSOCIATES
101 Mission St., Suite 500
San Francisco, CA 94105
                                                                              1
     415 -433-2261                                               STIPULATED PROTECTIVE ORDER AND ORDER [Case No. 2:18-CV-07270-DSF-AS]
                             1   discovery and that the protection it affords from public disclosure and use extends

                             2   only to the limited information or items that are entitled to confidential treatment
                             3   under the applicable legal principles. The parties further acknowledge, as set forth in

                             4   Section 12.3 below, that this Stipulated Protective Order does not entitle them to file
                             5   confidential information under seal; Civil Local Rule 79-5 sets forth the procedures

                             6   that must be followed and the standards that will be applied when a party seeks
                             7   permission from the court to file material under seal.

                             8                1.2    Good Cause Statement
                             9         This action is likely to involve trade secrets, customer and pricing lists and

                         10      other valuable research, development, commercial, financial, technical and/or
                         11      proprietary information for which special protection from public disclosure and from

                         12      use for any purpose other than prosecution of this action is warranted. Such
                         13      confidential and proprietary materials and information consist of, among other

                         14      things, proprietary source code and algorithms (including without limitation
                         15      proprietary methods for analyzing advertising impressions), confidential business or

                         16      financial information, information regarding confidential business practices, or other
                         17      confidential research, development, or commercial information (including

                         18      information implicating privacy rights of third parties), information otherwise
                         19      generally unavailable to the public, or which may be privileged or otherwise

                         20      protected from disclosure under state or federal statutes, court rules, case decisions,
                         21      or common law. Accordingly, to expedite the flow of information, to facilitate the

                         22      prompt resolution of disputes over confidentiality of discovery materials, to
                         23      adequately protect information the parties are entitled to keep confidential, to ensure

                         24      that the parties are permitted reasonable necessary uses of such material in

DRUMMOND & ASSOCIATES
101 Mission St., Suite 500
San Francisco, CA 94105
                                                                               2
     415 -433-2261                                                STIPULATED PROTECTIVE ORDER AND ORDER [Case No. 2:18-CV-07270-DSF-AS]
                             1   preparation for and in the conduct of trial, to address their handling at the end of the

                             2   litigation, and serve the ends of justice, a protective order for such information is
                             3   justified in this matter. It is the intent of the parties that information will not be

                             4   designated as confidential for tactical reasons and that nothing be so designated
                             5   without a good faith belief that it has been maintained in a confidential, non-public

                             6   manner, and there is good cause why it should not be part of the public record of
                             7   this case.

                             8          2.     DEFINITIONS
                             9                 2.1    Action: Vidillion, Inc. v. Pixalate, Inc., et al., 2:18-cv-7270

                         10      (C.D. Cal.)
                         11                    2.2    Challenging Party: a Party or Non-Party that challenges the

                         12      designation of information or items under this Order.
                         13                    2.3    Intentionally omitted

                         14                    2.4    Counsel: Outside Counsel of Record and House Counsel (as
                         15      well as their support staff).

                         16                    2.5    Designating Party: a Party or Non-Party that designates
                         17      information or items that it produces in disclosures or in responses to discovery as

                         18      "CONFIDENTIAL," "CONFIDENTIAL - ATTORNEYS' EYES ONLY," or
                         19      "CONFIDENTIAL - OUTSIDE ATTORNEYS' EYES ONLY - SOURCE

                         20      CODE/ALGORITHM" as provided in this Order.
                         21                    2.6    Discovery Material: all items or information, regardless of the

                         22      medium or manner in which it is generated, stored, or maintained (including, among
                         23      other things, testimony, transcripts, and tangible things), that are produced or

                         24      generated in disclosures or responses to discovery in this matter.

DRUMMOND & ASSOCIATES
101 Mission St., Suite 500
San Francisco, CA 94105
                                                                                3
     415 -433-2261                                                 STIPULATED PROTECTIVE ORDER AND ORDER [Case No. 2:18-CV-07270-DSF-AS]
                             1                2.7    Expert: a person with specialized knowledge or experience in a

                             2   matter pertinent to the Action who has been specifically retained by a Party or its
                             3   counsel to serve as an expert witness or as a consultant in this Action. Employees

                             4   of a Party are not Experts for purposes of this Order.
                             5                2.8    House Counsel: attorneys who are employees of a party to this

                             6   Action. House Counsel does not include Outside Counsel of Record or any other
                             7   outside counsel.

                             8                2.9    Non-Party: any natural person, partnership, corporation,
                             9   association, or other legal entity not named as a Party to this Action.

                         10                   2.10 Outside Counsel of Record: attorneys who are not employees of
                         11      a party to this Action but are retained to represent or advise a party to this Action

                         12      and have appeared in this Action on behalf of that party or are affiliated with a law
                         13      firm which has appeared on behalf of that party, and includes support staff.

                         14                   2.11 Party: any party to this Action, including all of its officers,
                         15      directors, and employees.

                         16                   2.12 Producing Party: a Party or Non-Party that produces Discovery
                         17      Material in this Action.

                         18                   2.13 Professional Vendors: persons or entities that provide litigation
                         19      support services (e.g., photocopying, videotaping, translating, preparing exhibits or

                         20      demonstrations, and organizing, storing, or retrieving data in any form or medium)
                         21      and their employees and subcontractors.

                         22                   2.14 Protected Material: any Discovery Material that is designated as
                         23      "CONFIDENTIAL," "CONFIDENTIAL - ATTORNEYS' EYES ONLY," or

                         24      "CONFIDENTIAL - OUTSIDE ATTORNEYS' EYES ONLY - SOURCE

DRUMMOND & ASSOCIATES
101 Mission St., Suite 500
San Francisco, CA 94105
                                                                               4
     415 -433-2261                                                STIPULATED PROTECTIVE ORDER AND ORDER [Case No. 2:18-CV-07270-DSF-AS]
                             1   CODE/ALGORITHM," as provided in this Order.

                             2                2.15 Receiving Party: a Party that receives Discovery Material from a
                             3   Producing Party.

                             4                2.16 Source Code: computer instructions, data structures, data
                             5   schema, and data definitions that can be sharable or expressed in a form suitable for

                             6   input to an assembler, compiler, translator, or other data processing module that the
                             7   Producing Party believes in good faith is not generally known to others and has

                             8   significant competitive value such that unrestricted disclosure to others would harm
                             9   the Producing Party, and which the Producing Party would not normally reveal to

                         10      third parties except in confidence or has undertaken with others to maintain in
                         11      confidence. Source Code may include graphical and design elements and may be

                         12      included in structured files in formats including, but not limited to, SQL, HTML,
                         13      XML, XSL, and SGML. Source Code shall not include folder and file structures

                         14      containing the computer instructions, data structures, data schema, and data
                         15      definitions listed above. Source Code shall not include publicly available computer

                         16      instructions, data structures, data schema, and/or data definitions.
                         17                   2.17 Algorithm: one or more process(es), set of rules, or methodology

                         18      (including without limitation data points collected and used in connection with any
                         19      such process, set of rules, or methodology) to be followed in calculations, data

                         20      processing, data mining, pattern recognition, automated reasoning or other
                         21      problem-solving operations, including those that transform an input into an output,

                         22      especially by computer.
                         23            3.     SCOPE

                         24            The protections conferred by this Order cover not only Protected Material (as

DRUMMOND & ASSOCIATES
101 Mission St., Suite 500
San Francisco, CA 94105
                                                                               5
     415 -433-2261                                                STIPULATED PROTECTIVE ORDER AND ORDER [Case No. 2:18-CV-07270-DSF-AS]
                             1   defined above), but also (a) any information copied or extracted from Protected

                             2   Material; (b) all copies, excerpts, summaries, or compilations of Protected Material;
                             3   and (c) any testimony, conversations, or presentations by Parties or their Counsel

                             4   that might reveal Protected Material.
                             5   Any use of Protected Material at trial shall be governed by the orders of the trial

                             6   judge. This Order does not govern the use of Protected Material at trial.
                             7         4.     DURATION

                             8         Once a case proceeds to trial, all of the information to be submitted at trial
                             9   that was designated as Protected Material or maintained pursuant to this Order

                         10      becomes public and will be presumptively available to all members of the public,
                         11      including the press, unless compelling reasons supported by specific factual findings

                         12      to proceed otherwise are made to the trial judge in advance of the trial. See
                         13      Katakana v. City and County of Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006)

                         14      (distinguishing "good cause" showing for sealing documents produced in discovery
                         15      from "compelling reasons" standard when merits-related documents are part of court

                         16      record). Accordingly, the terms of this protective order do not extend beyond the
                         17      commencement of the trial.

                         18            5      DESIGNATING PROTECTED MATERIAL
                         19                   5.1    Exercise of Restraint and Care in Designating Material for

                         20      Protection. Each Party or Non-Party that designates information or items for
                         21      protection under this Order must take care to limit any such designation to specific

                         22      material that qualifies under the appropriate standards. The Designating Party must
                         23      designate for protection only those parts of material, documents, items, or oral or

                         24      written communications that qualify so that other portions of the material,

DRUMMOND & ASSOCIATES
101 Mission St., Suite 500
San Francisco, CA 94105
                                                                              6
     415 -433-2261                                               STIPULATED PROTECTIVE ORDER AND ORDER [Case No. 2:18-CV-07270-DSF-AS]
                             1   documents, items, or communications for which protection is not warranted are not

                             2   swept unjustifiably within the ambit of this Order.
                             3         Mass, indiscriminate, or routinized designations are prohibited. Designations

                             4   that are shown to be clearly unjustified or that have been made for an improper
                             5   purpose (e.g., to unnecessarily encumber the case development process or to impose

                             6   unnecessary expenses and burdens on other parties) may expose the Designating
                             7   Party to sanctions. If it comes to a Designating Party's attention that information or

                             8   items that it designated for protection do not qualify for protection, that Designating
                             9   Party must promptly notify all other Parties that it is withdrawing the inapplicable

                         10      designation.
                         11                     5.2   Manner and Timing of Designations. Except as otherwise

                         12      provided in this Order (see, e.g., second paragraph of section 5.2(a) below), or as
                         13      otherwise stipulated or ordered, Discovery Material that qualifies for protection

                         14      under this Order must be clearly so designated before the material is disclosed or
                         15      produced.

                         16            Designation in conformity with this Order requires:
                         17                           (a)   for information in documentary form (e.g., paper or

                         18      electronic documents, but excluding transcripts of depositions or other pretrial or
                         19      trial proceedings), that the Producing Party affix at a minimum, the legend

                         20      "CONFIDENTIAL," "CONFIDENTIAL - ATTORNEYS' EYES ONLY," or
                         21      "CONFIDENTIAL - OUTSIDE ATTORNEYS' EYES ONLY - SOURCE

                         22      CODE/ALGORITHM" (hereinafter "CONFIDENTIAL legend"), to each page that
                         23      contains Protected Material. If only a portion or portions of the material on a page

                         24      qualifies for protection, the Producing Party also must clearly identify the protected

DRUMMOND & ASSOCIATES
101 Mission St., Suite 500
San Francisco, CA 94105
                                                                               7
     415 -433-2261                                                STIPULATED PROTECTIVE ORDER AND ORDER [Case No. 2:18-CV-07270-DSF-AS]
                             1   portion(s) (e.g., by making appropriate markings in the margins).

                             2         A Party or Non-Party that makes original documents available for inspection
                             3   need not designate them for protection until after the inspecting Party has indicated

                             4   which documents it would like copied and produced. During the inspection and
                             5   before the designation, all of the material made available for inspection shall be

                             6   deemed "CONFIDENTIAL - ATTORNEYS' EYES ONLY," except for inspection
                             7   of Source Code/Algorithm inspected pursuant to Section 5.5 below. After the

                             8   inspecting Party has identified the documents it wants copied and produced, the
                             9   Producing Party must determine which documents, or portions thereof, qualify for

                         10      protection under this Order. Then, before producing the specified documents, the
                         11      Producing Party must affix the "CONFIDENTIAL legend" to each page that

                         12      contains Protected Material. If only a portion or portions of the material on a page
                         13      qualifies for protection, the Producing Party also must clearly identify the protected

                         14      portion(s) (e.g., by making appropriate markings in the margins).
                         15                          (b)    for testimony given in depositions that the Designating

                         16      Party identify the Discovery Material on the record, before the close of the
                         17      deposition all protected testimony or by sending written notice that the testimony is

                         18      designated within fifteen (15) days of receipt of the transcript of the testimony. All
                         19      information disclosed during a deposition shall be deemed CONFIDENTIAL -

                         20      ATTORNEYS' EYES ONLY until the time within which it may be appropriately
                         21      designated as provided for herein has passed, with the exception of any portion of a

                         22      deposition previously designated "CONFIDENTIAL - OUTSIDE ATTORNEYS'
                         23      EYES ONLY - SOURCE CODE/ALGORITHM", which shall be treated

                         24      accordingly. Counsel for any Producing Party shall have the right to exclude from

DRUMMOND & ASSOCIATES
101 Mission St., Suite 500
San Francisco, CA 94105
                                                                               8
     415 -433-2261                                                STIPULATED PROTECTIVE ORDER AND ORDER [Case No. 2:18-CV-07270-DSF-AS]
                             1   oral depositions, other than the deponent, deponent's counsel, the questioning

                             2   counsel, the reporter and videographer (if any), any person who is not authorized by
                             3   this Order to receive or access Protected Material based on the designation of such

                             4   Protected Material. Such right of exclusion during depositions shall be applicable
                             5   only during periods of examination or testimony regarding such Protected Material.

                             6                       (c)    for information produced in some form other than
                             7   documentary and for any other tangible items, that the Producing Party affix in a

                             8   prominent place on the exterior of the container or containers in which the
                             9   information is stored the legend "CONFIDENTIAL," "CONFIDENTIAL -

                         10      ATTORNEYS' EYES ONLY," or "CONFIDENTIAL - OUTSIDE COUNSEL
                         11      ONLY - SOURCE CODE/ALGORITHM."

                         12            If only a portion or portions of the information warrants protection, the
                         13      Producing Party, to the extent practicable, shall identify the protected portion(s).

                         14                   5.3    Inadvertent Failures to Designate.
                         15            If timely corrected, an inadvertent failure to designate Discovery Material as

                         16      Protected Material does not, standing alone, waive the Designating Party's right to
                         17      secure protection under this Order for such material. Upon timely correction of a

                         18      designation, the Receiving Party must make reasonable efforts to assure that the
                         19      material is treated in accordance with the provisions of this Order and to cooperate

                         20      with the Producing Party in effectuating and communicating that treatment.
                         21                   5.4    Confidentiality Designation Categories.

                         22            Any Producing Party may designate Discovery Material with any of the of the
                         23      following designations, provided that it meets the requirements for such designations

                         24      as provided for herein: (1) "CONFIDENTIAL;" (2) "CONFIDENTIAL -

DRUMMOND & ASSOCIATES
101 Mission St., Suite 500
San Francisco, CA 94105
                                                                               9
     415 -433-2261                                                STIPULATED PROTECTIVE ORDER AND ORDER [Case No. 2:18-CV-07270-DSF-AS]
                             1   ATTORNEYS' EYES ONLY"; and (3) "CONFIDENTIAL - OUTSIDE

                             2   ATTORNEYS' EYES ONLY - SOURCE CODE/ALGORITHM."
                             3                       (a)    CONFIDENTIAL Designation. A Producing Party may

                             4   designate Discovery Material "CONFIDENTIAL" if the Producing Party has a good
                             5   faith belief that the Discovery Material constitutes or contains confidential technical,

                             6   sales, marketing, financial, or other commercial information, whether embodied in
                             7   physical objects, documents, or the factual knowledge of persons.

                             8                       (b)    CONFIDENTIAL - ATTORNEYS' EYES ONLY
                             9   Designation. A Producing Party may designate Discovery Material

                         10      "CONFIDENTIAL - ATTORNEYS' EYES ONLY" if the Producing Party has a
                         11      good faith belief that the Discovery Material constitutes or contains proprietary

                         12      information, which if made public, may cause harm to the competitive position of
                         13      the Producing Party.

                         14                          (c)    CONFIDENTIAL - OUTSIDE ATTORNEYS' EYES
                         15      ONLY - SOURCE CODE/ALGORITHM. A Producing Party may designate

                         16      Discovery Material "CONFIDENTIAL - OUTSIDE ATTORNEYS' EYES ONLY -
                         17      SOURCE CODE/ALGORITHM" if the Producing Party has a good faith belief that

                         18      the Discovery Material is in the form of Source Code or constitutes an Algorithm
                         19      that the Producing Party believes in good faith is so commercially sensitive or

                         20      confidential that the disclosure to another Party, even under the restricted terms and
                         21      conditions applicable to material designated "CONFIDENTIAL - ATTORNEYS'

                         22      EYES ONLY" would not provide adequate protection to the interest of the
                         23      Producing Party.

                         24                   5.5    Disclosure and Review of Source Code and/or Algorithm

DRUMMOND & ASSOCIATES
101 Mission St., Suite 500
San Francisco, CA 94105
                                                                              10
     415 -433-2261                                                STIPULATED PROTECTIVE ORDER AND ORDER [Case No. 2:18-CV-07270-DSF-AS]
                             1         Any Source Code and/or Algorithm that a Producing Party produces shall be

                             2   produced or made available only to persons authorized to have access pursuant to
                             3   Section 7.3, unless otherwise mutually agreed to by the Parties in writing.

                             4                       (a)    Making Source Code/Algorithm Available at Secure
                             5   Facility. A Producing Party may, at the Producing Party's sole discretion, make any

                             6   Source Code/Algorithm produced in this Action available on "standalone"
                             7   computers (that is, not connected to a network, Internet or peripheral device except

                             8   that the standalone computer may be connected to a printer) at a secure third party
                             9   facility in the Los Angeles, California metropolitan area (the "Secure Facility"), at

                         10      the office of counsel for the Producing Party, or at a location mutually agreed upon
                         11      by the Receiving and Producing Parties. In the event a Producing Party elects to

                         12      make Source Code/Algorithm available at a Secure Facility, the Parties agree to
                         13      meet and confer in good faith to select the Secure Facility to be used for the

                         14      production.
                         15                                 (1)   Regardless of which alternative a Producing Party

                         16      chooses pursuant to this subsection, if any, the Producing Party's Source
                         17      Code/Algorithm shall be available for inspection by a Receiving Party's Outside

                         18      Counsel of Record and/or Expert - and no one else - during regular business hours
                         19      for a nine-hour period between 9:00 a.m. and 6:00 p.m. as long as the Receiving

                         20      Party provides written notice requesting access to the Source Code/Algorithm at
                         21      least ten (10) business days in advance.

                         22                                 (2)   No recordable media or recordable devices,
                         23      including without limitation sound recorders, computers, cell phones, peripheral

                         24      equipment, cameras, CDs, DVDs, or drives of any kind shall be permitted in the

DRUMMOND & ASSOCIATES
101 Mission St., Suite 500
San Francisco, CA 94105
                                                                              11
     415 -433-2261                                                STIPULATED PROTECTIVE ORDER AND ORDER [Case No. 2:18-CV-07270-DSF-AS]
                             1   room housing the standalone computer(s) containing the Source Code/Algorithm.

                             2                              (3)    Except as provided in subsection (f) below, the
                             3   inspecting party may not copy, remove, or transfer any portion of the Source

                             4   Code/Algorithm made available on the standalone computer(s) for inspection. The
                             5   Producing Party may require anyone performing the Source Code/Algorithm

                             6   inspection to sign a document attesting under oath that they have honored the
                             7   restrictions set forth in these subsections (2) and (3).

                             8                              (4)    The expenses incurred in connection with making
                             9   the Source Code/Algorithm of a Producing Party available at the Secure Facility

                         10      shall be borne by one half by the Receiving Party and one half by the Producing
                         11      Party whose Source Code/Algorithm is maintained at the Secure Facility, or on such

                         12      other terms as the Parties may agree.
                         13                                 (5)    If a Producing Party makes its Source

                         14      Code/Algorithm available for review at the offices of Outside Counsel of Record for
                         15      the Producing Party, then the Producing Party shall provide the Receiving Party with

                         16      information explaining how to start, log on to, and operate the standalone
                         17      computer(s) in order to access the Source Code/Algorithm on the standalone

                         18      computer(s).
                         19                          (b)    Producing Source Code/Algorithm to Outside Counsel of

                         20      Record for the Receiving Party. Alternatively, a Producing Party may, at the
                         21      Producing Party's sole discretion, produce Source Code/Algorithm to Outside

                         22      Counsel of Record for the Receiving Party, who shall maintain and store such
                         23      Source Code/Algorithm, including without limitation, the following minimum

                         24      safeguards:

DRUMMOND & ASSOCIATES
101 Mission St., Suite 500
San Francisco, CA 94105
                                                                               12
     415 -433-2261                                                 STIPULATED PROTECTIVE ORDER AND ORDER [Case No. 2:18-CV-07270-DSF-AS]
                             1                              (1)    Any external media (e.g., hard drives, DVDs)

                             2   containing Source Code/Algorithm must be conspicuously marked
                             3   "CONFIDENTIAL - OUTSIDE ATTORNEYS' EYES ONLY - SOURCE

                             4   CODE/ALGORITHM." The external media must only be accessed on a standalone
                             5   computer and must be disconnected from and/or removed from the standalone

                             6   computer and stored in a locked safe or cabinet when it is not actually being used to
                             7   view the Source Code/Algorithm contained therein;

                             8                              (2)    The standalone computer and the safe or storage
                             9   cabinet must be kept in a locked and secure room with access to such room

                         10      permitted only via a key (or card) system;
                         11                                 (3)    The standalone computer and/or external media

                         12      used to store the Source Code/Algorithm shall be password protected;
                         13                                 (4)    No electronic copies of Source Code/Algorithm,

                         14      other than volatile copies necessarily made in the course of loading and accessing
                         15      the Source Code/Algorithm on the standalone computer, shall be made.

                         16                          (c)    Production of Source Code/Algorithm in Electronic
                         17      Native Format. All Source Code/Algorithm shall be produced or made available in

                         18      electronic native format, to the extent it exists in that format and can be produced or
                         19      made available in that format without undue burden.

                         20                          (d)    Storing Source Code/Algorithm at Alternate Facility. If
                         21      Outside Counsel of Record for the Receiving Party desires to store and access

                         22      Source Code/Algorithm produced in accordance with this Section, or printed copies
                         23      of Source Code/Algorithm produced in accordance with this Section, in a secure

                         24      facility at a location other than its own offices, such counsel shall propose in writing

DRUMMOND & ASSOCIATES
101 Mission St., Suite 500
San Francisco, CA 94105
                                                                              13
     415 -433-2261                                                STIPULATED PROTECTIVE ORDER AND ORDER [Case No. 2:18-CV-07270-DSF-AS]
                             1   to Outside Counsel of Record for the Producing Party the precise location of the

                             2   alternative proposed secure facility. Source Code/Algorithm shall not be located in
                             3   such new facility unless and until approved in writing by Outside Counsel of Record

                             4   for the Producing Party, which approval shall not be unreasonably withheld.
                             5                       (e)    Viewing and Searching Tools. In the event of production

                             6   at a Secure Facility or at the office of counsel for the Producing Party, the Producing
                             7   Party shall install or provide tools that are sufficient for viewing, searching, and

                             8   analyzing the produced Source Code/Algorithm, if such tools exist and are presently
                             9   used in the ordinary course of the Producing Party's business. If the Receiving Party

                         10      wishes to use additional tools, the Receiving Party may request that commercially
                         11      available software tools for viewing, searching, and analyzing Source

                         12      Code/Algorithm be installed at the Secure Facility or office of counsel for the
                         13      Producing Party, provided, however, that such other software tools are reasonably

                         14      necessary for the Receiving Party to perform its review of the Source
                         15      Code/Algorithm and are in compliance with all of the terms, conditions, and

                         16      protections of this Order. In such case, the Receiving Party will bear the expense of
                         17      providing the requested tools. Reasonable commercially available software tools

                         18      shall include "Visual Studio" and "Understand" tools. The Producing Party shall not
                         19      make any modifications to any installed tools without the consent of the Receiving

                         20      Party.
                         21                          (f)    Printing Paper Copies of Source Code/Algorithm. The

                         22      Receiving Party shall be allowed to obtain printouts on colored paper of Source
                         23      Code/Algorithm inspected and reviewed pursuant to this Section, in accordance

                         24      with the following provisions:

DRUMMOND & ASSOCIATES
101 Mission St., Suite 500
San Francisco, CA 94105
                                                                              14
     415 -433-2261                                                STIPULATED PROTECTIVE ORDER AND ORDER [Case No. 2:18-CV-07270-DSF-AS]
                             1                             (1)    The Receiving Party shall only be entitled to

                             2   printouts of those portions of the Source Code/Algorithm reasonably necessary to
                             3   case preparation activity. The Receiving Party shall not print any continuous block

                             4   of Source Code/Algorithm that results in more than twenty-five (25) printed pages,
                             5   and shall not print more than 100 pages of Source Code/Algorithm in total for each

                             6   Producing Party. The printed portions shall be printed in no smaller than twelve (12)
                             7   point font. The Receiving Party may in good faith make a further request to print

                             8   continuous blocks that exceed twenty-five (25) pages, or Source Code/Algorithm
                             9   exceeding 100 pages in total for each Producing Party. The Producing Party may

                         10      object to such a request, but shall not unreasonably deny such a request.
                         11                                (2)    To the extent reasonably practicable, any pages of

                         12      Source Code/Algorithm printed by the Receiving Party in accordance with the terms
                         13      of this order shall be Bates numbered and labeled "CONFIDENTIAL - OUTSIDE

                         14      ATTORNEYS' EYES ONLY - SOURCE CODE/ALGORITHM" by the Producing
                         15      Party. The Producing Party shall provide one (1) copy set of such pages to the

                         16      Receiving Party within five (5) business days of the date the pages were printed by
                         17      the Receiving Party and shall retain the original set, unless the Producing Party has a

                         18      good faith belief that the volume or content of the printed portions of the Source
                         19      Code/Algorithm are not requested for legitimate discovery purposes. The Producing

                         20      Party will provide the Receiving Party written notice of any such objection and a
                         21      reasonable description of the basis for such objection within this five (5) business

                         22      day period. The Producing Party and the Receiving Party shall meet and confer
                         23      regarding any such objection within five (5) business days of the written notice of

                         24      the objection. If, after meeting and conferring, the Producing Party and the

DRUMMOND & ASSOCIATES
101 Mission St., Suite 500
San Francisco, CA 94105
                                                                             15
     415 -433-2261                                               STIPULATED PROTECTIVE ORDER AND ORDER [Case No. 2:18-CV-07270-DSF-AS]
                             1   Receiving Party cannot resolve the objection, the Producing Party shall be entitled

                             2   to seek a Court resolution of the dispute within five (5) business days of the
                             3   conclusion of the meet and confer process. The printed pages shall constitute part of

                             4   the Source Code/Algorithm produced by the Producing Party in this Action.
                             5                             (3)    The Receiving Party shall not print Source

                             6   Code/Algorithm in order to review blocks of source code elsewhere in the first
                             7   instance, i.e., as an alternative to reviewing the Source Code/Algorithm

                             8   electronically on the standalone computer, as the Parties acknowledge and agree
                             9   that the purpose of the protections herein would be frustrated by printing portions of

                         10      Source Code/Algorithm for review and analysis elsewhere.
                         11                          (g)   Identification of Persons Inspecting or Viewing Source

                         12      Code/Algorithm. A Receiving Party seeking to inspect a Producing Party's Source
                         13      Code/Algorithm shall identify in writing to the Producing Party the persons who will

                         14      be conducting the inspection or will be present during the inspection no less than
                         15      three (3) business days in advance of any such inspection. Such identification shall

                         16      be in addition to any disclosure required pursuant to any other provision in this
                         17      Order.

                         18                          (h)   Copies of Printed Source Code/Algorithm Pages. The
                         19      Receiving Party's Outside Counsel of Record may make no more than three (3)

                         20      paper copies of any page of the Source Code/Algorithm received from a Producing
                         21      Party following inspection under this Section. To the extent the Receiving Party

                         22      seeks to make additional paper copies of a particular Producing Party's Source
                         23      Code/Algorithm, the Parties shall meet and confer in good faith. Electronic copies of

                         24      Source Code/Algorithm may not be made without prior written consent of the

DRUMMOND & ASSOCIATES
101 Mission St., Suite 500
San Francisco, CA 94105
                                                                             16
     415 -433-2261                                               STIPULATED PROTECTIVE ORDER AND ORDER [Case No. 2:18-CV-07270-DSF-AS]
                             1   Producing Party, except to the extent necessary to e-file a document with the Court.

                             2   In no event may copies of Source Code/Algorithm be scanned using optical
                             3   character recognition ("OCR") or similar technology.

                             4                       (i)    Notes. The Receiving Party's Outside Counsel of Record
                             5   and retained Experts otherwise allowed to view Source Code/Algorithm shall be

                             6   entitled to take notes relating to the Source Code/Algorithm provided, however, that
                             7   no one may copy ay specific lines of Source Code/Algorithm into said notes. Such

                             8   notes shall be stored in a secure location when an authorized person is not reviewing
                             9   the Source Code/Algorithm and shall be treated as CONFIDENTIAL - OUTSIDE

                         10      ATTORNEYS' EYES ONLY - SOURE CODE/ALGORITHM."
                         11                          (j)    Paper Copies of Source Code/Algorithm and Notes to be

                         12      Secured. The Receiving Party's Outside Counsel of Record and retained Experts
                         13      must maintain any paper copies of and notes relating to the Source Code/Algorithm

                         14      in a secure location in a manner that prevents duplication of or unauthorized access
                         15      to the Source Code/Algorithm or notes when not in use, such as storing the Source

                         16      Code/Algorithm or notes in a locked room or cabinet at all times when it is not in
                         17      use. Any paper copies of such Source Code/Algorithm or notes related to such

                         18      Source Code/Algorithm shall be labeled "CONFIDENTIAL - OUTSIDE
                         19      ATTORNEYS' EYES ONLY - SOURCE CODE/ALGORITHM."

                         20                          (k)    Deposition Exhibits Containing Source Code/Algorithm.
                         21      The Parties shall not provide the court reporter with copies of Source

                         22      Code/Algorithm that are marked as deposition exhibits and such exhibits shall not
                         23      be attached to deposition transcripts; rather, the deposition record will identify the

                         24      exhibit by its production numbers.

DRUMMOND & ASSOCIATES
101 Mission St., Suite 500
San Francisco, CA 94105
                                                                              17
     415 -433-2261                                                STIPULATED PROTECTIVE ORDER AND ORDER [Case No. 2:18-CV-07270-DSF-AS]
                             1                       (l)    Miscellaneous.

                             2                              (1)    The Producing Party may not configure its Source
                             3   Code in a manner that unreasonably impedes or slows the Receiving Party's ability

                             4   to inspect the Source Code or allows the Producing Party to monitor the Receiving
                             5   Party's inspection (e.g., key logging, video capture, etc.).

                             6                              (2)    Images or copies of Source Code/Algorithm shall
                             7   not be included in correspondence between the parties (references to production

                             8   numbers shall be used instead), and shall be omitted from pleadings and other
                             9   papers whenever possible.

                         10                                 (3)    All cumulative paper or electronic copies of Source
                         11      Code/Algorithm shall be securely destroyed in a timely manner if they are no longer

                         12      in use (e.g., at the conclusion of a deposition).
                         13                                 (4)    Access to and review of Source Code/Algorithm

                         14      shall be strictly for the purpose of investigating the claims and defenses at issue in
                         15      this Action. No person shall review or analyze any Source Code/Algorithm for

                         16      purposes unrelated to this Action, nor may any person use any specific knowledge
                         17      gained as a result of reviewing Source Code/Algorithm in this Action in any other

                         18      pending or future dispute, proceeding, or litigation.
                         19                                 (5)    Any Discovery Material designated by a Producing

                         20      Party "CONFIDENTIAL - OUTSIDE ATTORNEYS' EYES ONLY - SOURCE
                         21      CODE/ALGORITHM" which is not in the form of computer Source Code shall be

                         22      produced to a Receiving Party in electronic format. The limits above applying to
                         23      access, printing, and copies of Source Code and notes relating to Source Code shall

                         24      apply to such Discovery Materials. The Receiving Party's Outside Counsel of

DRUMMOND & ASSOCIATES
101 Mission St., Suite 500
San Francisco, CA 94105
                                                                              18
     415 -433-2261                                                STIPULATED PROTECTIVE ORDER AND ORDER [Case No. 2:18-CV-07270-DSF-AS]
                             1   Record and retained Experts must maintain such Discovery Material in a secure

                             2   location in a manner that prevents duplication of or unauthorized access to the
                             3   Source Code or notes when not in use, including, without limitation, storing the

                             4   Source Code or notes in a locked room or cabinet at all times when it is not in use.
                             5                               (6)   The Receiving Party shall comply with any

                             6   applicable export controls under the laws of the United States and agrees not to
                             7   knowingly export, re-export, or transfer any Source Code/Algorithm of the

                             8   Producing Party outside of the United States without first obtaining authorization
                             9   from the Producing Party.

                         10            6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
                         11                   6.1    Timing of Challenges. Any Party or Non-Party may challenge a

                         12      designation of confidentiality at any time that is consistent with the Court's
                         13      Scheduling Order.

                         14                   6.2    Meet and Confer. The Challenging Party shall initiate the dispute
                         15      resolution process under Local Rule 37.1 et seq.

                         16                   6.3    The burden of persuasion in any such challenge proceeding shall
                         17      be on the Designating Party. Frivolous challenges, and those made for an improper

                         18      purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                         19      parties) may expose the Challenging Party to sanctions. Unless the Designating

                         20      Party has waived or withdrawn the confidentiality designation, all parties shall
                         21      continue to afford the material in question the level of protection to which it is

                         22      entitled under the Producing Party's designation until the Court rules on the
                         23      challenge.

                         24            7.     ACCESS TO AND USE OF PROTECTED MATERIAL

DRUMMOND & ASSOCIATES
101 Mission St., Suite 500
San Francisco, CA 94105
                                                                               19
     415 -433-2261                                                 STIPULATED PROTECTIVE ORDER AND ORDER [Case No. 2:18-CV-07270-DSF-AS]
                             1                7.1    Basic Principles. A Receiving Party may use Protected Material

                             2   that is disclosed or produced by another Party or by a Non-Party in connection with
                             3   this Action only for prosecuting, defending, or attempting to settle this Action. Such

                             4   Protected Material may be disclosed only to the categories of persons and under the
                             5   conditions described in this Order. When the Action has been terminated, a

                             6   Receiving Party must comply with the provisions of section 13 below (FINAL
                             7   DISPOSITION). Protected Material must be stored and maintained by a Receiving

                             8   Party at a location and in a secure manner that ensures that access is limited to the
                             9   persons authorized under this Order.

                         10                   7.2    Disclosure of "CONFIDENTIAL" Information or Items. Unless
                         11      otherwise ordered by the court or permitted in writing by the Designating Party, a

                         12      Receiving Party may disclose any information or item designated
                         13      "CONFIDENTIAL" only to:

                         14                          (a)    the Receiving Party's Outside Counsel of Record in this
                         15      Action, as well as employees of said Outside Counsel of Record to whom it is

                         16      reasonably necessary to disclose the information for this Action;
                         17                          (b)    the officers, directors, and employees (including House

                         18      Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this
                         19      Action;

                         20                          (c)    Experts (as defined in this Order) of the Receiving Party
                         21      to whom disclosure is reasonably necessary for this Action and who have signed the

                         22      "Acknowledgment and Agreement to Be Bound" (Exhibit A);
                         23                          (d)    the court and its personnel;

                         24                          (e)    court reporters and their staff;

DRUMMOND & ASSOCIATES
101 Mission St., Suite 500
San Francisco, CA 94105
                                                                              20
     415 -433-2261                                                STIPULATED PROTECTIVE ORDER AND ORDER [Case No. 2:18-CV-07270-DSF-AS]
                             1                        (f)   professional jury or trial consultants, mock jurors, and

                             2   Professional Vendors to whom disclosure is reasonably necessary for this Action
                             3   and who have signed the "Acknowledgment and Agreement to Be Bound" (Exhibit

                             4   A);
                             5                        (g)   the author or recipient of a document containing the

                             6   information or a custodian or other person who otherwise possessed or knew the
                             7   information;

                             8                        (h)   during their depositions, witnesses, and attorneys for
                             9   witnesses, in the Action to whom disclosure is reasonably necessary provided: (the

                         10      witness sign the form attached as Exhibit A hereto, or unless otherwise agreed by
                         11      the Designating Party or ordered by the court. Pages of transcribed deposition

                         12      testimony or exhibits to depositions that reveal Protected Material may be separately
                         13      bound by the court reporter and may not be disclosed to anyone except as permitted

                         14      under this Stipulated Protective Order; and
                         15                           (i) any mediator or settlement officer, and their supporting

                         16      personnel, mutually agreed upon by any of the parties engaged in settlement
                         17      discussions.

                         18                     7.3   Disclosure of "CONFIDENTIAL - ATTORNEYS' EYES
                         19      ONLY" Information or Items. Unless otherwise ordered by the court or permitted in

                         20      writing by the Designating Party, a Receiving Party may disclose any information or
                         21      item designated "CONFIDENTIAL - ATTORNEYS' EYES ONLY" only to:

                         22                           (a)   The Receiving Party's Outside Counsel of Record.
                         23                           (b)   No more than one (1) House Counsel of the Receiving

                         24      Party to whom disclosure is reasonably necessary for this Action and who has

DRUMMOND & ASSOCIATES
101 Mission St., Suite 500
San Francisco, CA 94105
                                                                              21
     415 -433-2261                                                STIPULATED PROTECTIVE ORDER AND ORDER [Case No. 2:18-CV-07270-DSF-AS]
                             1   signed the "Acknowledgment and Agreement to Be Bound" (Exhibit A).

                             2                7.4    Disclosure of "CONFIDENTIAL - OUTSIDE ATTORNEYS'
                             3   EYES ONLY - SOURCE CODE/ALGORITHM" Information or Items. Unless

                             4   otherwise ordered by the court or permitted in writing by the Designating Party, a
                             5   Receiving Party may disclose any information or item designated

                             6   "CONFIDENTIAL - OUTSIDE ATTORNEYS' EYES ONLY - SOURCE
                             7   CODE/ALGORITHM" only to: all persons allowed access to Discovery Material

                             8   designated as 'CONFIDENTIAL" as set forth in section 7.2(a), (c) (subject to
                             9   Section 7.5 below), (d), (e), (f), (g), (h), and (i) above pursuant to the same terms

                         10      and conditions and further pursuant to Section 5.5. Notwithstanding the foregoing,
                         11      Discovery Material designated as "CONFIDENTIAL - OUTSIDE ATTORNEYS'

                         12      EYES ONLY - SOURCE CODE/ALGORITHM," by a Producing Party may not be
                         13      disclosed to the House Counsel or business representatives of any Party (including

                         14      House Counsel for any affiliates of that Party) without written consent of the
                         15      Producing Party.

                         16                   7.5    Notice of Proposed Disclosure to Expert. Prior to disclosing any
                         17      Protected Material to an Expert, the Party proposing disclosure to such Expert shall

                         18      serve on all parties: (1) a copy of the "Acknowledgment and Agreement to Be
                         19      Bound" (Exhibit A) executed by the Expert; (2) the present employer and title of the

                         20      person; (3) an up-to-date curriculum vitae of the person; (4) an identification of any
                         21      work performed by that person since 2008 for or on behalf of a Producing Party

                         22      whose documents are the subject of the proposed disclosure, any affiliate of that
                         23      Producing Party, or any direct competitor of that Producing Party to the extent the

                         24      Expert is aware of an affiliate or competitive relationship after a reasonable

DRUMMOND & ASSOCIATES
101 Mission St., Suite 500
San Francisco, CA 94105
                                                                              22
     415 -433-2261                                                STIPULATED PROTECTIVE ORDER AND ORDER [Case No. 2:18-CV-07270-DSF-AS]
                             1   investigation.

                             2                       (a)    Within seven (7) calendar days of receipt of this
                             3   information, any Party may object to the proposed Expert for good cause. Any such

                             4   objection shall be served on all parties and: (1) state in detail the basis for the
                             5   objection; (2) identify the categories of Protected Matter that the objection applies

                             6   to; (3) state how the objecting Party believes the disclosure may be harmful; and (4)
                             7   state why the objecting Party believes the protections already afforded under this

                             8   Order would be inadequate to prevent the anticipated harm such that objection is
                             9   warranted.

                         10                          (b)    If a Party objects to the proposed disclosure to an Expert
                         11      within the time and in the manner required, the objecting Party and the Party

                         12      proposing disclosure shall meet and confer within five (5) business days to resolve
                         13      the objection. If the objection is not resolved within this five (5) day period, the

                         14      objecting Party may move the Court for an order preventing disclosure of the
                         15      information to the designated Expert within five (5) business days after the meet and

                         16      confer, and the Party proposing disclosure shall not disclose such information to its
                         17      designated Expert until either the five business days lapse or, if the objecting Party

                         18      makes a motion, until the Court rules on the motion. The objecting Party bears the
                         19      burden of proof to prevent disclosure to the Expert. The parties will not oppose any

                         20      Party's request for expedited briefing regarding any disputed objection providing for
                         21      no more than three (3) business days for a response brief, two (2) business days for

                         22      a reply brief, and two (2) business days for a sur-reply brief.
                         23                          (c)    A Party's failure to object to a disclosure of Protected

                         24      Material to a retained Expert shall not preclude any Party from later objecting to

DRUMMOND & ASSOCIATES
101 Mission St., Suite 500
San Francisco, CA 94105
                                                                               23
     415 -433-2261                                                 STIPULATED PROTECTIVE ORDER AND ORDER [Case No. 2:18-CV-07270-DSF-AS]
                             1   continued access to such material by that Expert, so long as the objection is made in

                             2   a timely manner after acquiring knowledge of the facts providing the basis for the
                             3   objection. If a Party asserts an objection to continued access to Protected Material

                             4   by an Expert, no further Protected Material shall be disclosed to the Expert until the
                             5   Court resolves the matter or the objecting Party withdraws its objection. If an

                             6   objection is made, the objecting Party and the Party proposing continued disclosure
                             7   shall follow the procedure described above in section (b) for resolving such

                             8   objections.
                             9                 7.6   Providing Advice to Clients. Nothing in this Order shall preclude

                         10      any attorney from providing to their clients an evaluation of any Protected Material
                         11      produced or exchanged in this Action provided, however, that, in rendering such

                         12      advice and otherwise communicating with their client, Outside Counsel of Record
                         13      shall not disclose the contents of any Protected Material produced by another

                         14      Producing Party if such a disclosure would be contrary to the terms of this Order.
                         15
                                       8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED
                         16                    PRODUCED IN OTHER LITIGATION
                         17            If a Party is served with a subpoena or a court order issued in other litigation

                         18      that compels disclosure of any information or items designated as Protected
                         19      Materials in this Action, that Party must:

                         20                    8.1   promptly notify in writing the Designating Party. Such
                         21      notification shall include a copy of the subpoena or court order;

                         22                    8.2   promptly notify in writing the party who caused the subpoena or
                         23      order to issue in the other litigation that some or all of the material covered by the

                         24      subpoena or order is subject to this Protective Order. Such notification shall include

DRUMMOND & ASSOCIATES
101 Mission St., Suite 500
San Francisco, CA 94105
                                                                              24
     415 -433-2261                                                STIPULATED PROTECTIVE ORDER AND ORDER [Case No. 2:18-CV-07270-DSF-AS]
                             1   a copy of this Stipulated Protective Order; and

                             2                8.3    cooperate with respect to all reasonable procedures sought to be
                             3   pursued by the Designating Party whose Protected Material may be affected.

                             4                If the Designating Party timely seeks a protective order, the Party
                             5   served with the subpoena or court order shall not produce any information

                             6   designated in this action as Protected Material before a determination by the court
                             7   from which the subpoena or order issued, unless the Party has obtained the

                             8   Designating Party's permission. The Designating Party shall bear the burden and
                             9   expense of seeking protection in that court of its confidential material and nothing in

                         10      these provisions should be construed as authorizing or encouraging a Receiving
                         11      Party in this Action to disobey a lawful directive from another court.

                         12
                                       9.     A NON-PARTY'S PROTECTED MATERIAL SOUGHT TO BE
                         13                   PRODUCED IN THIS LITIGATION

                         14                   9.1    The terms of this Order are applicable to information produced
                         15      by a Non-Party in this Action and designated as Protected Material. Such

                         16      information produced by Non-Parties in connection with this litigation is protected
                         17      by the remedies and relief provided by this Order. Nothing in these provisions

                         18      should be construed as prohibiting a Non-Party from seeking additional protections.
                         19                   9.2    In the event that a Party is required, by a valid discovery request,

                         20      to produce a Non-Party's confidential information in its possession, and the Party is
                         21      subject to an agreement with the Non-Party not to produce the Non-Party's

                         22      confidential information, then the Party shall:
                         23                          (a)    promptly notify in writing the Requesting Party and the

                         24      Non-Party that some or all of the information requested is subject to a

DRUMMOND & ASSOCIATES
101 Mission St., Suite 500
San Francisco, CA 94105
                                                                              25
     415 -433-2261                                                STIPULATED PROTECTIVE ORDER AND ORDER [Case No. 2:18-CV-07270-DSF-AS]
                             1   confidentiality agreement with a Non-Party;

                             2                       (b)    promptly provide the Non-Party with a copy of the
                             3   Stipulated Protective Order in this Action, the relevant discovery request(s), and a

                             4   reasonably specific description of the information requested; and
                             5                       (c)    make the information requested available for inspection

                             6   by the Non-Party, if requested.
                             7                9.3    If the Non-Party fails to seek a protective order from this court

                             8   within 14 days of receiving the notice and accompanying information, the Receiving
                             9   Party may produce the Non-Party's confidential information responsive to the

                         10      discovery request. If the Non-Party timely seeks a protective order, the Receiving
                         11      Party shall not produce any information in its possession or control that is subject to

                         12      the confidentiality agreement with the Non-Party before a determination by the
                         13      court. Absent a court order to the contrary, the Non-Party shall bear the burden and

                         14      expense of seeking protection in this court of its Protected Material.
                         15            10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

                         16                   If a Receiving Party learns that, by inadvertence or otherwise, it has
                         17      disclosed Protected Material to any person or in any circumstance not authorized

                         18      under this Stipulated Protective Order, the Receiving Party must immediately: (a)
                         19      notify in writing the Designating Party of the unauthorized disclosures, (b) use its

                         20      best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
                         21      the person or persons to whom unauthorized disclosures were made of all the terms

                         22      of this Order, and (d) request such person or persons to execute the
                         23      "Acknowledgment and Agreement to Be Bound" that is attached hereto as Exhibit

                         24      A.

DRUMMOND & ASSOCIATES
101 Mission St., Suite 500
San Francisco, CA 94105
                                                                               26
     415 -433-2261                                                 STIPULATED PROTECTIVE ORDER AND ORDER [Case No. 2:18-CV-07270-DSF-AS]
                             1
                                       11.    FEDERAL RULE OF EVIDENCE 502(d) AND PRODUCTION OF
                             2                PRIVILEGED OR OTHERWISE PROTECTED MATERIAL
                             3                When a Producing Party gives notice to Receiving Parties that certain

                             4   inadvertently produced material is subject to a claim of privilege or other protection,
                             5   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil

                             6   Procedure 26(b)(5)(B).
                             7                The inadvertent production of privileged or work-product protected

                             8   documents, electronically-stored information ("ESI") or information is not a waiver
                             9   of the privilege or protection from discovery in this case or in any other federal or

                         10      state proceeding. This section shall be interpreted to provide the maximum
                         11      protection allowed by Federal Rule of Evidence 502(d).

                         12                   Nothing contained in this section is intended to, nor shall serve to, limit
                         13      a Party's right to conduct a review of documents, ESI or information (including

                         14      metadata) for relevance, responsiveness or segregation of privileged and/or
                         15      protected information before production.

                         16            12.    MISCELLANEOUS
                         17                   12.1 Right to Further Relief. Nothing in this Order abridges the right

                         18      of any person to seek its modification by the Court in the future.
                         19                   12.2 Right to Assert Other Objections. By stipulating to the entry of

                         20      this Protective Order no Party waives any right it otherwise would have to object to
                         21      disclosing or producing any information or item on any ground not addressed in this

                         22      Stipulated Protective Order. Similarly, no Party waives any right to object on any
                         23      ground to use in evidence of any of the material covered by this Protective Order.

                         24                   12.3    Filing Protected Material. A Party that seeks to file under seal

DRUMMOND & ASSOCIATES
101 Mission St., Suite 500
San Francisco, CA 94105
                                                                              27
     415 -433-2261                                                STIPULATED PROTECTIVE ORDER AND ORDER [Case No. 2:18-CV-07270-DSF-AS]
                             1   any Protected Material must comply with Civil Local Rule 79-5. Protected Material

                             2   may only be filed under seal pursuant to a court order authorizing the sealing of the
                             3   specific Protected Material at issue. If a Party's request to file Protected Material

                             4   under seal is denied by the court, then the Receiving Party may file the information
                             5   in the public record unless otherwise instructed by the court.

                             6         13.    FINAL DISPOSITION
                             7         After the final disposition of this Action, within 60 days of a written request

                             8   by the Designating Party, each Receiving Party must return all Protected Material to
                             9   the Producing Party or destroy such material. As used in this subdivision, "all

                         10      Protected Material" includes all copies, abstracts, compilations, summaries, and any
                         11      other format reproducing or capturing any of the Protected Material. Whether the

                         12      Protected Material is returned or destroyed, the Receiving Party must submit a
                         13      written certification to the Producing Party (and, if not the same person or entity, to

                         14      the Designating Party) by the 60-day deadline that: (a) identifies (by category,
                         15      where appropriate) all the Protected Material that was returned or destroyed; and (b)

                         16      affirms that the Receiving Party has not retained any copies, abstracts, compilations,
                         17      summaries or any other format reproducing or capturing any of the Protected

                         18      Material. Notwithstanding this provision, Counsel are entitled to retain an archival
                         19      copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal

                         20      memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
                         21      work product, and consultant and expert work product, even if such materials

                         22      contain Protected Material. Any such archival copies that contain or constitute
                         23      Protected Material remain subject to this Protective Order.

                         24            14.    Any violation of this Order may be punished by any and all appropriate

DRUMMOND & ASSOCIATES
101 Mission St., Suite 500
San Francisco, CA 94105
                                                                              28
     415 -433-2261                                                STIPULATED PROTECTIVE ORDER AND ORDER [Case No. 2:18-CV-07270-DSF-AS]
March 22, 2019
                 /s/
